Citation Nr: 0815391	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include a rash on the legs.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus type II.  

3.  Entitlement to service connection for a skin disorder, to 
include a rash on the legs.  

4.  Entitlement to service connection for diabetes mellitus 
type II.  

5.  Entitlement to service connection for a heart disorder.  

6.  Entitlement to service connection for colon cancer.  






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1961 to May 1964.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for a skin 
disorder and diabetes mellitus type II are being remanded and 
are addressed in the REMAND portion of the decision below and 
are  REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  Evidence submitted since the April 1983 rating decision, 
which denied service connection for a skin disorder, relates 
to an unestablished fact necessary to substantiate the claim 
and is probative.

2.  Evidence submitted since the August 2002 rating decision, 
which denied service connection for diabetes mellitus type II 
relates to an unestablished fact necessary to substantiate 
the claim and is probative.

3.  On March 5, 2008, prior to the promulgation of a decision 
in the appeal in regard to service connection for a heart 
disorder and colon cancer, the Board received notification 
from the appellant that a withdrawal of the appeal in regard 
to service connection for a heart disorder and for colon 
cancer is requested.


CONCLUSIONS OF LAW

1.  The April 1983 rating decision, which denied entitlement 
to service connection for a skin disorder, is final.  
Evidence submitted since that decision is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).

2.  The August 2002 rating decision, which denied entitlement 
to service connection for diabetes mellitus type II, is 
final.  Evidence submitted since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

3.  The criteria for withdrawal of a substantive appeal in 
regard to the issues of service connection for a heart 
disorder and colon cancer have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn the appeal in regard to the issues of service 
connection for a heart disorder and colon cancer, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration in regard to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal in regard to service connection for a heart 
disorder and service connection for colon cancer and it is 
dismissed.

II.  New &Material Evidence.

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  In this case, the Board is reopening 
the claims.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.

The issue of entitlement to service connection for a skin 
disorder was previously addressed and denied by the AOJ in 
April 1983.  In addition, the issue of entitlement to service 
connection for diabetes mellitus type II was previously 
addressed and denied by the AOJ in August 2002.  In a 
December 2004 rating decision, the AOJ determined that no new 
and material evidence had been submitted sufficient to reopen 
the claims.

At the time of the prior decisions in April 1983 and August 
2002, the record included the service records, post-service 
medical records, and the appellant's statements.  The 
evidence was reviewed and service connection for a skin 
disorder was denied in 1983 because the AOJ determined that 
there was no evidence of exposure to toxic chemicals, to 
include Agent Orange, and no evidence of a skin disorder, and 
for diabetes mellitus type II in 2002 because the AOJ 
determined that there was no evidence of a relationship 
between the appellant's diabetes mellitus type II and that 
there was no evidence of exposure to herbicides during 
service to warrant service connection on a presumptive basis.  
The appellant did not file a notice of disagreement with 
either the April 1983 decision or the August 2002 decision 
and those decisions are final.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

Since the 1983 and 2002 determinations, in October 2004, the 
appellant has applied to reopen his claim of entitlement to 
service connection for a skin disorder, to include a rash on 
the legs, and for diabetes mellitus type II.  The evidence 
submitted since the prior final denials in April 1983 and 
August 2002 is new and material.  The evidence added to the 
record includes an August 1999 VA treatment record noting a 
30-year history of lesions all over the body due to chemical 
exposure, a February 2005 record noting a history of having 
been sprayed on his uniform and legs with Agent Orange, as 
part of a testing program during service on October 17, 1962, 
October 19, 1962, October 29, 1962, and on November 26, 1962, 
a January 2006 record reflecting an assessment of skin rash, 
questionably nonspecific eczema/dermatitis, and relevant 
literature, to include an internet article from the website, 
"http://www.crtc.army.mil/history.htminformation" 
pertaining to chemical testing in Alaska during the relevant 
period.  The Board finds the evidence submitted since the 
prior final denials in April 1983 and in August 2002 is new 
and material.  The evidence added to the record relates to an 
unestablished fact necessary to substantiate the claims.  
This evidence, if accepted as true, appears to raise a 
possibility that a skin disorder and diabetes mellitus type 
II may be related to service.  The Board finds that the 
appellant has submitted new and material evidence.  
Therefore, the claims for service connection for a skin 
disorder, to include a rash on the legs, and diabetes 
mellitus type II are reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for a skin disorder is granted.

The application to reopen the claim of entitlement to service 
connection for diabetes mellitus is granted.

The appeal in regard to service connection for a heart 
disorder is dismissed.

The appeal in regard to service connection for colon cancer 
is dismissed.


REMAND

In a May 2002 VA Form 21-526, the appellant asserted that 
while stationed at Ft. Wainwright, Alaska, he was selected to 
participate in an experiment at Ft.Greely, Alaska, which 
included exposure to Agent Orange.  In an October 2005 notice 
of disagreement, he contended that he was exposed to Agent 
Orange when he participated in the 'Glacier' spraying at Camp 
"Bollo" Lake at Ft. Reily.  

An August 1999 VA treatment record notes a 30-year history of 
lesions all over the body due to chemical exposure, a July 
2004 record notes diabetes mellitus since 1991, and a 
February 2005 record notes a history of having been sprayed 
on his uniform and legs with Agent Orange, as part of a 
testing program during service.  The record specifically 
notes the dates of having been sprayed as October 17, 1962, 
October 19, 1962, October 29, 1962, and November 26, 1962.  A 
January 2006 record reflects an assessment of skin rash, 
questionably nonspecific eczema/dermatitis.  

At the hearing in 2008, he testified that he participated in 
tests during service in which he and others, while outfitted 
in not only uniform, but also in gas masks, were sprayed with 
chemicals, after which they marched into the elements, and 
upon return, were required to turn over the clothing that 
they had worn.  Transcript at 4-6 (2008).  He added that 
after the last two tests, he was restricted from taking a 
shower for 10 days and broke out in a rash on his legs.  Id. 
at 7-8.  In addition, he testified that he engaged in 
maneuvers along the Alaska pipeline.  Id. at 10.  He asserted 
that he has had a rash on legs since that time, and has had 
diabetes mellitus as a result of in-service exposure to 
chemicals and/or Agent Orange.  Id. at 12 & 18.  

The Board notes that at the hearing, the appellant submitted 
literature from the website, 
"http://www.crtc.army.mil/history.htminformation," 
pertaining to the testing, use, and storage of chemicals in 
Alaska during the relevant period.  The Board finds that 
further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should prepare a summary of 
all of the appellant's alleged in-service 
biological and chemical exposure.  This 
summary, along with a copy of his DD Form 
214 for the relevant period, and his 
service personnel records, should be sent 
to the United States Army and Joint 
Services Records Research Center (JSRRC).  
The AOJ should request that JSRRC provide 
any information that might corroborate the 
appellant's alleged chemical/herbicide 
exposures.  The AOJ should also take any 
other action deemed appropriate in an 
effort to verify the appellant's 
participation in chemical testing, as well 
as his alleged exposure to Agent Orange.

2.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


